10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 22-0214


                                        DA 22-0214                        ►
                                                                              a    ,19e/




 STATE OF MONTANA,                                                         OCT 0 4 2022
                                                                        Bowen Greenwoo0
                                                                      Clerk of Supreme
              Plaintiff and Appellee,                                                    Court
                                                                         State nt IVInntana



       v.                                                             ORDER

 MATTHEW JASON WELCH,

              Defendant and Appellant.


       Appellant Matthew Jason Welch has appealed from the Judgment of the Thirteenth
Judicial District Court, Yellowstone County, in its Cause No. DC-20-107. The parties, by
and through their respective counsel, now stipulate and jointly move for an order
dismissing this appeal and remanding this matter to the District Court.
       Specifically, the parties assert that the court included certain financial and probation
conditions in the written judgment that were not imposed during the oral pronouncement
of sentence. They request that this Court dismiss this appeal and remand this matter to the
District Court with instructions to strike conditions 13(e), 13(h), 19, 23, 24, and 25 from
the written judgment.
       Based on the parties' stipulation, and good cause appearing,
       IT IS HEREBY ORDERED that this case is REMANDED to the Thirteenth Judicial
District Court, Yellowstone County, with instructions for the District Court to amend its
Judgment to conform with its oral pronouncement, as set forth above.
       IT IS FURTHER ORDERED that this appeal is DISMISSED WITH PREJUDICE.
       IT IS FURTHER ORDERED that REMITTITUR shall issue IMMEDIATELY
UPON REMAND.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Donald L. Harris.
Dated this Lnay of October, 2022.




                                    Chief Justice




                                      Justices
                                                    _




                                2